UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 00-24723 STAKOOL, INC. (Name of small business issuer in its charter) Nevada 88-0393257 (State or other jurisdiction of (IRS Employer Identification Incorporation or organization) Number) 8640 Philips Highway, Suite 5, Jacksonville, FL32256 (Address of principal executive offices) (904) 425-1209 (Issuer’s Telephone Number) 18565 Soledad Canyon Rd., #153,Canyon Country, CA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [x] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of September 30, 2011, the Company had 79,425,737 shares of common stock issued and outstanding. FORM 10-Q – STAKOOL, INC. INDEX Part I. Financial Statements Page Item 1. Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statement of Stockholders’ Equity (Deficit) as of September 30, 2011 (Unaudited) F-4 Consolidated Statements of Cash Flows F-5 Notes to the Consolidated Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T. Controls and Procedures 6 Part II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 Exhibit Index 9 ITEM 1.FINANCIAL STATEMENTS STAKOOL, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS SEPTEMBER 30, 2011 C O N T E N T S PAGE FINANCIAL STATEMENTS: Consolidated Balance Sheets as of September 30, 2011 and December31, 2010 (Unaudited) F-2 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) F-3 Consolidated Statement of Stockholders’ Equity as of September 30, 2011 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) F-5 Notes to the Consolidated Financial Statements F-6 – F-10 F-1 STAKOOL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) AS OF SEPTEMBER 30, 2, 2010 September 30, 2011 December 31, 2010 ASSETS Current Assets Cash and equivalents $ $ Prepaid expenses 0 Inventories 0 Accounts receivable, net 0 Note receivable Total Current Assets Property and equipment, net 0 Other Assets Goodwill 0 Deposit 0 Total Other Assets 0 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accrued expenses $
